Citation Nr: 1016501	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-16 712	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility from 
July 1, 2007 to July 3, 2007.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The Veteran had active service from November 1974 to October 
1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 decision by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Lincoln, 
Nebraska, which is the agency of original jurisdiction (AOJ) 
in this matter.  

FINDINGS OF FACT

1.  The Veteran incurred unauthorized medical expenses at a 
non-VA medical facility from July 1, 2007 to July 3, 2007, 
for treatment of a non-service-connected disability.

2.  The Veteran has already received payment for expenses 
incurred on July 1 and July 2, 2007.

3.  The evidence shows that the Veteran's condition 
stabilized on July 2, 2007, and that he could then have been 
safely transferred to a VA or other Federal facility. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
non-VA medical expenses incurred at a private medical 
facility on July 3, 2007 have not been met.  38 U.S.C.A. 
§§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1000-.1008 
(2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Statutes and Regulations

The Veteran is seeking reimbursement for the costs of private 
medical treatment received as an inpatient from July 1, 2007 
through July 3, 2007.  

At that time his established service-connected disabilities 
were paralysis of the median nerve, rated as 10 percent 
disabling and superficial scars also rated as 10 percent 
disabling.  

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were 
either:

(1) for an adjudicated service-
connected disability, or

(2) for a non-service-connected 
disability associated with and held 
to be aggravating an adjudicated 
service-connected disability, or

(3) for any disability of a veteran 
who has a total disability, 
permanent in nature, resulting from 
a service-connected disability, or

(4) for any injury, illness, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program and who is 
medically determined to be in need 
of hospital care or medical services 
for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)); and

(b) The services were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities 
were feasibly available and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.

If any one of the foregoing requirements is lacking, the 
benefit sought may not be granted.  See 38 U.S.C.A. § 1728; 
38 C.F.R. § 17.120; Zimick v. West, 11 Vet. App. 45, 49 
(1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997).

In this case, the Veteran received treatment for a 
nonservice-connected closed head injury and alcohol 
intoxication.  The evidence does not otherwise show treatment 
for a non-service connected disability associated with and 
held to be aggravating an adjudicated service-connected 
disability, or that he has a total disability that is 
permanent in nature resulting from a service-connected 
disability, or that he is participating in a rehabilitation 
program.  Thus, he fails to meet any of the first criterion 
under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120, and 
reimbursement cannot be allowed under these provisions.

In considering every possible theory of entitlement, the 
Board has also considered whether reimbursement is warranted 
under the Veterans Millennium Health Care and Benefits Act, 
Public Law No. 106-177.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  Under that law, in order to be 
entitled to reimbursement of the aforementioned medical 
expenses, the Veteran must meet the criteria enumerated in 38 
U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.

Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, the provisions of which became 
effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority, the Veteran has to 
satisfy all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions would be met by 
evidence establishing that a veteran was 
brought to a hospital in an ambulance and 
the ambulance personnel determined that 
the nearest available appropriate level 
of care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24- 
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment and the veteran 
has no contractual or legal recourse 
against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider;

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).

38 C.F.R. § 17.1002 (2009).

However, in this case, the Veteran does not satisfy at least 
one of the requisite criterion set forth above, and thus 
reimbursement under the provisions of 38 U.S.C.A. § 1725 and 
38 C.F.R. § 17.1002 cannot be granted.  

Factual Background and Analysis

The relevant facts in this case are not in dispute.  
Pertinent records show that on July 1, 2007, the Veteran was 
admitted through the emergency room to Nebraska Medical 
Center for a closed head injury sustained in an assault.  He 
had been struck with an object to the left occiptal lobe and 
was found down with loss of conscious of unknown duration.  

The Veteran became unresponsive during transport, but 
awakened when emergency personnel attempted to intubate him 
in the field.  While being assessed in the trauma bay he was 
awake and confused, but became combative requiring 
intubation.  On admission, the Veteran's vital signs were 
essentially within normal limits.  His blood pressure was 
115/72 and saturation was 100 percent on SIMV.  His 
respiratory rate was 15, pulse was 66, and rectal temperature 
37.3.  The evaluation included a typical laboratory work up, 
which showed blood alcohol level of 254.  The Veteran had a 
2-centimeter laceration on the left occiput with associated 
contusion.  With exception of complaints of neck pain, no 
other complaints or injuries were noted.  He was then turned 
over to the trauma team and the laceration was stapled.  The 
clinical assessment was head laceration and alcohol 
intoxication.  

Triage notes indicate the Veteran's acuity was considered 
"immediately life threatening" and because of this he was 
escorted directly to an "ED" bed by gurney.  The treatment 
plan included CT (computed tomography) scan of the head, neck 
and pelvis; a CTA of the thorax; consultations as needed; and 
obtaining the Veteran's VA records.  Staff notes show that 
the Veteran was able to sit up for a chest X-ray, which was 
normal.  Other radiographic slides were negative for any 
cervical spine injury.  

The Veteran was extubated on July 2, 2007 and evaluated for 
complaints of back pain.  The consulting physicians appear to 
have made simple, straightforward recommendations that did 
not significantly alter the treatment plan initiated by the 
emergency room and admitting physicians.  The Veteran's 
condition was discussed during a social work consultation for 
alcohol/substance abuse, alcohol-related injuries and 
financial assistance.  He was subsequently transferred from 
the emergency room department to a regular hospital floor.  

The remaining records show the Veteran tolerated his 
hospitalization without any complications and was discharged 
on July 3 with a cervical collar and pain medication for 
continued spinal tenderness.

In August 2007, the VAMC granted payment for the period of 
the Veteran's admission from July 1, 2007 to July 2, 2007, 
but denied payment beyond that date on the basis that after 
the Veteran was extubated he had become sufficiently stable 
for transfer to a VA facility.  In November 2007, the VA 
physician reiterated his conclusion that the Veteran became 
medically stable from his injuries on July 2, 2007 and could 
have been transferred to a VA hospital for further care at 
that time.  

By its explicit terms, since under 38 U.S.C.A. § 1725, 
payment or reimbursement cannot be provided after a veteran 
becomes stable for transfer, there is no basis for granting 
him payment or reimbursement for any of the private medical 
expenses incurred after July 2, 2007.  The Board finds that 
the VAMC's determination that the Veteran was stabilized on 
July 2, 2007, is supported by the medical evidence of record.  
Following the initial evaluation in the emergency room, he 
was admitted to the hospital in preparation for additional 
work-up and observation.  The records do not otherwise 
indicate that his condition worsened; rather they reflect 
that once the Veteran was extubated on July 2, he was 
sufficiently stabilized for safe transfer to a VA medical 
facility.  There is no indication that a further emergency 
situation existed at that time and there is no medical 
evidence to the contrary.  See Hennessey v. Brown, 7 Vet. 
App. 143, 147 (1994) (defining a medical emergency as a 
sudden, generally unexpected occurrence or set of 
circumstances demanding immediate action).

Because the Veteran does not meet one of the criterion under 
38 C.F.R. § 17.1002, any further reimbursement is prohibited.  
The Board need not go into whether the Veteran meets any of 
the other criteria, as the failure to meet one of them 
precludes payment.  Id.  Thus, payment or reimbursement for 
expenses incurred after July 2, 2007, are not warranted under 
Section 1725 and its implementing regulations.  

The Board acknowledges the Veteran contention that he was in the 
intensive care unit (ICU) up to three hours prior to his 
discharge from the hospital.  He stated that medical staff were 
informed by family members on the night of admission that he was 
a Veteran with no insurance and should be moved to the VA 
hospital as soon as possible.  He stated that he also informed 
the staff of this on July 2, 2007.  He stated that the physicians 
refused to transfer him or to release him from the hospital.  On 
July 3, a doctor finally agreed to release him from ICU and he 
was sent to a ward where he could be discharged from the 
hospital.  He stated that he was only on the ward for 2-3 hours 
while he waited for the doctor to sign the release papers.  

While the Board is sympathetic to the Veteran's plight, the 
information he has provided does not speak to whether he was 
medically stable for transfer on July 2, 2007; this is the 
determinative factor in this matter.  As noted, the VAMC has 
determined that his condition had stabilized as of July 2, 2007, 
and the pertinent medical evidence and opinion supports this 
conclusion.  Significantly, neither the Veteran nor his 
representative have provided or identified any medical opinion 
that actually supports the claim.  The preponderance of the 
evidence is against this claim and it must be denied.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  However, these changes are not applicable to 
claims such as the one decided herein.  See Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held 
that the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  Similarly, the statute at issue in 
this matter is not found in Chapter 51 (rather, in Chapter 
17).

As concerns the duty to assist, the Board notes that the 
development of medical evidence appears to be complete.  
Unlike many questions subject to appellate review, the issue 
of whether the Veteran is entitled to reimbursement or 
payment of medical expenses, by its very nature, has an 
extremely narrow focus.  The facts underlying this case do 
not appear to be in dispute.  In this case, the only evidence 
necessary to decide the claim revolves around what transpired 
between July 1, 2007 and July 3, 2007.  This involves the 
medical records from that time period and the medical opinion 
from the staff physician at the VAMC.  Thus, evidence which 
is necessary to decide the case is already of record and, as 
explained, the outcome of the case is mandated by the 
relevant law and regulations.  Therefore, no amount of 
additional evidentiary development would change the outcome 
of the case.  The Veteran does not assert that there is 
additional evidence to be obtained or that there is a request 
for assistance that has not been acted on.  The Board finds 
that the AOJ has complied with the duty to assist the Veteran 
with the development of his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development. 
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the Veteran.  The U.S. Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility on 
July 3, 2007 is denied.  



____________________________________________
L. M. BARNARD  
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


